DETAILED ACTION

This office action is in response to the application filed on 01/24/2019.  Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I. 	The species of Figures 1-3, and 6-7 drawn to embodiments of boost DC/DC converters (e.g., see Fig. 1-3, and 6-7 in view of the corresponding paragraphs), classified in USPC class 323, subclass 222, and CPC H02M3/1584 respectively.
II.	The species of Figure 9, drawn to embodiment of a multilevel DC/AC Inverter (e.g., see [0087], Figure 9), classified in USPC class 363, subclass 132, and CPC H02M7/483 respectively.
III.	The species of Figures 4, 8, drawn to embodiments of constructional details of integrated conversion circuits (e.g., see Figures 4, 8 in view of the corresponding paragraphs), classified in USPC class 363, subclass 147; and CPC H02M7/0003 respectively.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. For instant application, the Invention Group I drawn to embodiments of embodiments of boost DC/DC converters  drawn to different they are classified in different classes.  In addition, these groups of species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic to Invention group I, Invention group II, and Invention group III.
There is an examination and search burden for these patentably distinct species as set forth above because at least the following reason(s) apply:  due to their mutually exclusive characteristics,  the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/sub-species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

/JUE ZHANG/Primary Examiner, Art Unit 2838